on rehearing.
Bird, J.
After this case had been decided {ante, 676 [131 N. W. 145]), the plaintiff applied for and was granted a rehearing. Upon the rehearing it was urged that the case should not have been reversed for the reason stated in the opinion, because the point was neither raised by defendant’s assignments of error, nor discussed in counsel’s brief.
The ground upon which the reversal is based in the opinion is that part of the charge of the trial court in which he stated to the jury what the duty of the motorman was with reference to sounding the gong. We have examined the records and briefs carefully, and are of the opinion that plaintiff’s point is well taken. No. assignment of error is predicated upon that part of the charge, unless it be defendant’s general exception to the whole charge. Such an assignment is too general to reach specific objections of this character. Snyder v. Patton & Gibson Co., 143 Mich. 350 (106 N. W. 1106).
Even if the general assignment were sufficient, we would be obliged to hold that it was waived by reason of failure of counsel to refer to if in their brief. Supreme Court Rule 40; People v. Cole, 139 Mich. 312 (102 N. W. 856).
With this assignment eliminated, it would follow that the case should be, and is hereby, affirmed.
Moore, C. J., hnd Steers, MoAlvay, Brooke, Blair, Stone, and Ostrander, JJ., concurred.